                                                       [Dkt. No. 15]

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


    NICHOLAS WALTERS,

                   Plaintiff,
                                     Civil No. 18-11111(RMB/JS)
         v.

    SAFELITE FULFILLMENT, INC., et   OPINION
    al.,

                   Defendants.

 

APPEARANCES:

SMITH EIBELER, LLC
By: Robert W. Smith, Esq.; Christopher J. Eibeler, Esq.
101 Crawfords Corner Road, Suite 1-105R
Holmdel, New Jersey 07733
          Counsel for Plaintiff Nicholas Walters

PORZIO, BROMBERG & NEWMAN, P.C.
By: Kerri A. Wright, Esq.
100 Southgate Parkaway
P.O. Box 1977
Morristown, New Jersey 07962-1997
          Counsel for Defendant Safelite Fulfillment, Inc.

VORYS, SATER, SEYMOUR, AND PEASE LLP
By: Daniel J. Clark, Esq.
52 E. Gay Street
P.O. Box 1008
Columbus, Ohio 43216-1008

By: Liana R. Hollingsworth, Esq.
200 Public Square, Suite 1400
Cleveland, Ohio 44114
          Counsel for Defendant Safelite Fulfillment, Inc.
RENÉE MARIE BUMB, United States District Judge:

              Plaintiff Nicholas Walters (“Plaintiff”) brought this

action against Defendant Safelite Fulfillment, Inc. (“Defendant”

or “Safelite”), alleging retaliation and associational

discrimination/wrongful discharge in violation of the New Jersey

Law Against Discrimination, N.J.S.A. 10:5-1, et. seq. (“NJLAD”).

Now, this matter comes before this Court upon Defendant’s Motion

to Dismiss Plaintiff’s Complaint in its entirety (the

“MTD”)[Dkt. No. 15-1], pursuant to Fed. R. Civ. P. 12(b)(6).1 For

the reasons set forth herein, Defendant’s Motion to Dismiss will

be GRANTED.


I.            BACKGROUND & PROCEDURAL HISTORY

              Plaintiff Nicholas Walters is a resident of Connecticut and

was previously employed by Defendant for about twelve years.

According to Plaintiff, he began working for Safelite at a

location in Cherry Hill, New Jersey in 2005 and remained at that

location until March 2015, when he was transferred to a location

in Connecticut. [See Compl., at ¶¶ 8-10, 25].                      During his

employment, Plaintiff states that he was promoted twice, first

to Assistant Store Manager in 2011 and then to Store Manager in


                                                            
1 Alternatively, Defendant asks this Court to consider summary
judgment or transfer of this case to the United States District
Court for the District of Connecticut. As this Court will
dismiss Plaintiff’s Complaint for failure to state a claim, the
Court does not address these alternative requests.
                                                               2
 
September 2015. [Id., at ¶¶ 9-10, 25].    Approximately two years

after being transferred to Connecticut, Plaintiff’s employment

was terminated in April 2017.

     In July 2016, over a year after Plaintiff’s transfer to

Connecticut, Plaintiff alleges that managers in the Philadelphia

region began discriminating against Greg Manning, a technician

at the Cherry Hill location, upon Mr. Manning’s return to work

from a medical leave for ankle surgery.   According to Plaintiff,

Mr. Manning was subjected to discriminatory conduct, such as

ridicule and other mistreatment, based on his disabilities,

which included diabetes and obesity. [See Compl., at ¶¶ 30-36].

Mr. Manning was eventually placed on administrative leave on

December 2, 2016. [Id. at ¶ 104].    After Plaintiff learned about

the situation from Mr. Manning, Plaintiff sent an email to Dale

Sweigart, stating that he was “concerned” about the situation

with Mr. Manning. [Id.]. In that email, Plaintiff allegedly

noted that Plaintiff “had complained of unfair treatment due to

his diabetes and weight.”   On December 7, 2016, Defendant

terminated Mr. Manning’s employment. [Id. at ¶ 122].

     Plaintiff alleges his email regarding Mr. Manning was

subsequently forwarded by Philadelphia-area managers to

Plaintiff’s own Connecticut-based managers, including the local

HR representative in Connecticut. [See Compl., at ¶¶ 105-116].

According to Plaintiff, the Philadelphia-area management team

                                 3
 
shared his email regarding Mr. Manning with Plaintiff’s local

management for the sole purpose of “further[ing] the Company’s

plan to retaliate against Plaintiff Walters in his own

employment for opposing the unlawful conduct directed at Mr.

Manning and for having encouraged Mr. Manning to exercise his

rights.” [Id. at ¶ 116].

     Plaintiff contends that, following his complaint regarding

Mr. Manning’s treatment, Defendant retaliated against him

through “an unwarranted and pretextual discipline warning on

February 10, 2017 and putting him on a Personal Development Plan

on February 20, 2017.” [Compl., at ¶ 149].   Additionally,

Plaintiff claims that he was scolded by management for reporting

the discriminatory conduct towards Mr. Manning, because

Plaintiff “was going to get the Company sued as a result of

sending the email.” [Id. at ¶¶ 137-143].   On or about April 10,

2017, Plaintiff was terminated from his employment with the

Safelite location in Connecticut. [Id. at ¶ 150].

     On June 27, 2018, Plaintiff filed his Complaint, alleging

that Defendant violated NJLAD (1) by retaliating against

Plaintiff for complaining about and objecting to discriminatory

conduct towards Mr. Manning; and (2) for terminating Plaintiff

for associating with Mr. Manning.   In response, Defendant moves

to dismiss Plaintiff’s NJLAD claims under Fed. R. Civ. P.

12(b)(6).

                                4
 
II.   LEGAL STANDARD

      To withstand a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

unlawfully-harmed-me accusation” does not suffice to survive a

motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550

U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)).

      In reviewing a plaintiff’s allegations, the district court

“must accept as true all well-pled factual allegations as well

as all reasonable inferences that can be drawn from them, and

construe those allegations in the light most favorable to the

plaintiff.” Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

2012).   When undertaking this review, courts are limited to the


                                 5
 
allegations found in the complaint, exhibits attached to the

complaint, matters of public record, and undisputedly authentic

documents that form the basis of a claim. See In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997);

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993).


III. DISCUSSION

              In its Motion to Dismiss, Defendant contends that Plaintiff

cannot maintain a cause of action under the NJLAD because

Plaintiff was not employed in the state of New Jersey. [See MTD,

at 3].                 In response, Plaintiff argues that there is “clear legal

precedent recognizing that the broad protections provided under

the LAD apply to persons who live outside New Jersey who are

impacted by discrimination that took place in New Jersey.2 [See

Plaintiff’s Response in Opposition to Defendant’s MTD (“Pl.’s

Resp.”), Dkt. No. 18, at 1].                                   The Court disagrees with

Plaintiff’s assertion that any such “clear legal precedent”

exists.

              Contrary to Plaintiff’s contention otherwise, “New Jersey

courts have consistently applied the law of the state of


                                                            
2 Plaintiff mischaracterizes Defendant’s argument for dismissal
as one regarding the impact of a plaintiff’s state of residency
on the ability to maintain an NJLAD claim. Instead, the
question before this Court is the relevance of a plaintiff’s
state of employment.
                                                                 6
 
employment to claims of workplace discrimination and, therefore,

only apply the NJLAD if the claimant was employed in New

Jersey.” McGovern v. Sw. Airlines, 2013 WL 135128, at *1 (D.N.J.

Jan. 8, 2013)(Simandle, C.J.); see also Buccilli v. Timby, Brown

& Timby, 283 N.J.Super. 6, 10–11 (App.Div.1995)(a New Jersey

resident, employed in Pennsylvania, could not assert a claim

under the NJLAD against a law firm even though it had offices in

New Jersey); Satz v. Taipina, 2003 WL 22207205, at *18 (D.N.J.

Apr. 15, 2003)(Simandle, J.), aff'd, 122 F. App'x 598 (3d

Cir.2005)(holding that plaintiff could not assert a claim under

the NJLAD where defendants had offices in New Jersey, but

plaintiff worked exclusively in Pennsylvania and Delaware);

Brunner v. Allied Signal, Inc., 198 F.R.D. 612, 613–14 (D.N.J.

Jan. 17, 2001)(Orlofsky, J.)(holding that the NJLAD does not

apply to claims brought by a New Jersey resident against a New

Jersey company when claimant was employed exclusively in

Pennsylvania).   The “restriction on the extraterritorial

application of the NJLAD is rooted in the well-settled

understanding that New Jersey law regulates conduct in New

Jersey, not outside the state.” Peikin v. Kimmel & Silverman,

P.C., 576 F.Supp.2d 654, 657–658 (D.N.J. Aug. 21,

2008)(Simandle, J.).

     As alleged, for the entire period, beginning when Plaintiff

first complained about the treatment of Mr. Manning through

                                 7
 
Plaintiff’s termination in April 2017, Plaintiff both resided

and was employed in the state of Connecticut.    In this case,

Plaintiff alleges that the discriminatory conduct against Mr.

Manning, which occurred at a Cherry Hill, New Jersey location,

perpetrated by Philadelphia-area managers, did not begin until

July 2016.   This was over a year after Plaintiff was transferred

to work at a Safelite location in Connecticut.

     Although Plaintiff was working in New Jersey when he

allegedly protested discriminatory conduct towards Shelby Klein

in “late 2014/early 2015,” [Compl., at ¶¶ 17-23], Plaintiff

never alleges in his Complaint that his defense of Ms. Klein led

to any adverse employment action against him.    Rather, Plaintiff

makes this argument for the first time in response to the motion

to dismiss. [Pl.’s Resp., at 18-19].   Indeed, Plaintiff’s

Complaint specifically notes that Plaintiff received a positive

performance evaluation and a promotion, even after complaining

about the treatment of Ms. Klein. [See Compl., at ¶¶ 28-29].

Regardless, Plaintiff does not allege that he suffered any

adverse employment actions related to that incident until two

years later, when he was employed in Connecticut.

     In his response brief, Plaintiff incorrectly claims that

Trevejo v. Legal Cost Control, Inc., 2018 WL 1569640 (App. Div.

Apr. 2, 2018) supports the proposition that out-of-state

employees can bring a cause of action under NJLAD.   Although the

                                 8
 
plaintiff in Travejo resided in Massachusetts and worked from

home, she alleged that she “telecommuted” to the office in New

Jersey using technology provided by the company. Id. at *2.

Even under those circumstances, the court did not conclude that

the plaintiff could maintain an NJLAD claim.                                       Rather, the court

merely found that further discovery was necessary because it was

“unable to determine whether plaintiff is protected under the

NJLAD.” Id. at *4. In the instant case, Plaintiff, a store

manager in Connecticut, does not allege that he had any work

responsibilities at all in New Jersey.

              The other cases Plaintiff cites to support his position are

equally inapplicable.3 Notably, Craig v. Suburban Cablevision,

274 N.J. Super. 303 (App. Div. 1994), aff’d 140 N.J. 623 (1995),

did not address the question of whether the NJLAD applies to

out-of-state employees (even though Plaintiff cites Craig for

this proposition).                                        Instead, Craig held that plaintiffs, who




                                                            
3 Other cases cited by Plaintiff do not even involve claims
arising under the NJLAD. Although cited to support the argument
that out-of-state employees can bring an NJLAD claim, Mehlman v.
Mobile Oil Corp., 153 N.J. 163 (1998) involved New Jersey’s
Conscientious Employee Protection Act (“CEPA”), not the NJLAD.
Similarly, D’Agostino v. Johnson & Johnson, Inc., 133 N.J. 516
(1993), “does not involve the NJLAD or its extraterritorial
effect” and “does not serve as a persuasive authority” on that
issue. See Seibert v. Quest Diagnostics Inc., 2012 WL 1044308,
at *7 (D.N.J. Mar. 28, 2012)(Hayden, J.).
 

                                                                      9
 
were employed in New Jersey, had standing to bring associational

discrimination claims under the NJLAD.

     Finally, Plaintiff argues that he should be allowed to

pursue a NJLAD claim because “New Jersey has a strong interest

in eradicating the cancer of discrimination in its state.” [See

Pl.’s Resp., at 19].   However, New Jersey courts have already

rejected public policy arguments for applying the NJLAD to out-

of-state employees, reasoning that the “law of the state of the

employee's workplace applies to claims arising from his

employment because the state has an unusually strong interest in

applying its own law to employment contracts involving work in

[its] state.” Diana v. AEX Group, 2011 U.S. Dist. LEXIS 100928,

at *7–8 (D.N.J. Sept. 7, 2011)(Sheridan, J.).

     Ultimately, Plaintiff’s NJLAD claims fail because he was

employed outside the state of New Jersey.   Even if Plaintiff had

plausibly alleged that he was the victim of discriminatory

decision-making that occurred within New Jersey, which he does

not, that would still probably be insufficient to survive a

motion to dismiss.   “Whether Plaintiff worked for a New Jersey

entity or not, and whether the alleged discriminatory conduct

emanated from New Jersey or not, it is clear that Plaintiff

performed her duties ... elsewhere, but at no time did she work

in New Jersey. In these circumstances, the Plaintiff's

connection to New Jersey is insufficient to assert an NJLAD
                                10
 
cause of action.” See Albert v. DRS Techs., Inc, 2011 WL

2036965, at *2 (D.N.J. May 23, 2011)(Martini, J.)(dismissing

plaintiff’s NJLAD claims where she worked for New Jersey

corporation and alleged that the discriminatory decision to

terminate her was made in New Jersey, but she worked in

Florida).

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Motion to Dismiss

will be GRANTED.       Accordingly, Plaintiff’s Complaint will be

DISMISSED, without prejudice.          Although Plaintiff will be

granted thirty (30) days leave to amend his Complaint and

address the aforementioned deficiencies, this Court is skeptical

of Plaintiff’s ability to assert a claim under the NJLAD.           An

Order consistent with this Opinion shall issue on this date.

DATED: March 28, 2019

                                            s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            UNITED STATES DISTRICT JUDGE 
 




                                       11
 
